Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-13 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-6 are cancelled
	- claims 7-13 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/07/2021.


Response to Arguments

Regarding claims 1, 2, 5, and 6 previously objected for informalities, claims 1, 2, 5, and 6 have been cancelled without prejudice or disclaimer and thus rendered the previous objection moot.
Regarding claims 1-6 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant Arguments Made in an Amendment” filed on 05/07/2021, with respect to U.S. Patent Application Publication No. 2018/0376495 (“Lee”), in view of non-patent literature document “Discussion on UL RS for short TTI,” Huawei (“Huawei”), and in view of 

Claim Objections

Claims 7, 10, 11, and 12 are objected to because of the following informalities: undefined acronym.  The acronym "sTTI" has not been defined in the claims. The first instance of this acronym should read “short transmission time intervals (sTTIs) shorter than a subframe [[(sTTIs)]]”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Pub 2018/0376495 (hereinafter “Lee”), in view of CATT “Design of sPUSCH for shortened TTI”, 3GPP R1 -162299, 2 April 2016 (hereinafter “CATT”).
Regarding claim 7 (New)
Lee discloses a terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) comprising:
a processor (i.e. “processor 11” in Fig. 19; [0237]) that controls an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH (“the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via higher layer signaling.  Or, the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via a legacy specific field in UL grant DCI for scheduling PUSCH transmission or a new field.” [0116]); 
and a transmitter (i.e. “transmitter/receiver 13” in Fig. 19; [0236]) that transmits the PUSCH and the DMRS (“Hence, when two TTIs adjacent to each other transmit DM-RSs in the same symbol, it may be able to allocate a DM-RS transmission resource to a UE irrespective of a resource for transmitting PUSCH and the UE can transmit the PUSCH and the DM-RS using a different UL resource.  More generally, when DM-RSs for a plurality of TTIs are transmitted in the same SC-FDMA symbol, a DM-RS transmission resource can be allocated to each TTI irrespective of a resource allocated to transmit PUSCH.  Hence, a UE is able to transmit PUSCH and a DM-RS using a different UL resource.” [0113]),
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals shorter than a subframe (sTTIs), the processor controls the allocation of the DMRS to an sTTI (“On the contrary, if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased.  Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs.” [0099]; [0095]) depending on whether or not the sTTI included in the plurality of sTTIs (“As a method, it may be able to define a rule that a specific field included in UL grant DCI, which schedules a specific sTTI, indicates whether or not a DM-RS is transmitted for a plurality of sTTIs including the specific sTTI.  Specifically, this method allows a DM-RS to be transmitted for a plurality of sTTIs among the specific number of contiguous sTTIs. Specifically, this method can include a method of defining a position of a symbol in which a DM-RS is transmitted by fixing the position in a sTTI in advance.” [0193-0194]) is at the top (i.e. TTI #n in Fig. 12) of the plurality of sTTIs (i.e. TTI #n+1 and so on; Fig. 12).
Lee does not specifically teach that PUSCH is allocated to same sTTI (self-contained) apart from sTTI #n at the top.
	In an analogous art, CATT discloses controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top (i.e. self-contained) of the plurality of sTTIs (Fig. 1: DMRS transmission for different sTTIs).

    PNG
    media_image1.png
    414
    640
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a 
.
Regarding claim 8 (New)
Lee, as modified by CATT, previously discloses the terminal according to claim 7, 
Lee further discloses wherein, when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI (“As a further different method, it may be able to define a rule that a DM-RS is always to be transmitted without any signaling related to information on whether or not a DM-RS is transmitted by default at a specific sTTI within specific time duration.  Specifically, when the DM-RS is always transmitted by default at an sTTI, the sTTI can be defined by 1 per slot.  Or, it may be able to define a rule that a DM-RS is to be transmitted without any signaling by default at a first sTTI only in each slot.” [0205]).

Regarding claim 9 (New)
Lee, as modified by CATT, previously discloses the terminal according to claim 7, 
Lee further discloses wherein a same number of Physical Resource Blocks (PRBs) (i.e. “shared DM-RS” [0112] and furthermore “when two TTIs transmit DM-RSs in the same symbol, in order to secure orthogonality between two DM-RSs using a different cyclic shift, a resource allocation size for PUSCH to be transmitted to two TTIs should be the same.” [0113]), and a same transmission power of the PUSCHs are allocated to the plurality of sTTIs, respectively (“When a plurality of TTIs transmit DM-RSs in the same symbol, it may be able to define a rule that a plurality of the TTIs follow a specific transmit power value configured/indicated via higher layer signaling.  Or, it may be able to define a rule that a plurality of the TTIs follow a transmit power value determined by a specific parameter which is configured/indicated via higher layer signaling.” [0168-0169]).

Regarding claim 10 (New)
A radio communication method for a terminal, comprising:
controlling an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH; and transmitting the PUSCH and the DMRS,
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals shorter than a subframe (sTTIs), controlling the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 10 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 11 (New)
Lee discloses a base station (i.e. “receiving device 20” in Fig. 19; [0236]) comprising:
a processor (i.e. “processor 21” in Fig. 19; [0237]) that, when each of a plurality of Physical Uplink Shared Channels (PUSCHs) is respectively allocated to a plurality of contiguous short transmission time intervals shorter than a subframe (sTTIs) (“On the contrary, if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased.  Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs.” [0099]; [0095]), determines that a Demodulation Reference Signal (DMRS) allocation to an sTTI is controlled, by a terminal (“the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via higher layer signaling.  Or, the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via a legacy specific field in UL grant DCI for scheduling PUSCH transmission or a new field.” [0116]), depending on whether or not the sTTI included in the plurality of sTTIs (“As a method, it may be able to define a rule that a specific field included in UL grant DCI, which schedules a specific sTTI, indicates whether or not a DM-RS is transmitted for a plurality of sTTIs including the specific sTTI.  Specifically, this method allows a DM-RS to be transmitted for a plurality of sTTIs among the specific number of contiguous sTTIs. Specifically, this method can include a method of defining a position of a symbol in which a DM-RS is transmitted by fixing the position in a sTTI in advance.” [0193-0194]) is at the top (i.e. TTI #n in Fig. 12) of the plurality of sTTIs (i.e. TTI #n+1 and so on; Fig. 12); and
a receiver (i.e. “transmitter/receiver 23” in Fig. 19; [0236]) that receives the PUSCH and the DMRS (“Hence, when two TTIs adjacent to each other transmit DM-RSs in the same symbol, it may be able to allocate a DM-RS transmission resource to a UE irrespective of a resource for transmitting PUSCH and the UE can transmit the PUSCH and the DM-RS using a different UL resource.  More generally, when DM-RSs for a plurality of TTIs are transmitted in the same SC-FDMA symbol, a DM-RS transmission resource can be allocated to each TTI irrespective of a resource allocated to transmit PUSCH.  Hence, a UE is able to transmit PUSCH and a DM-RS using a different UL resource.” [0113]).
Lee does not specifically teach that PUSCH is allocated to same sTTI (self-contained) apart from sTTI #n at the top.
	In an analogous art, CATT discloses controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top (i.e. self-contained) of the plurality of sTTIs (Fig. 1: DMRS transmission for different sTTIs).


    PNG
    media_image1.png
    414
    640
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a 

Regarding claim 12 (New)
Lee discloses a system comprising a terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) and a base station (i.e. “receiving device 20” in Fig. 19; [0236]), wherein:
the terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) comprises:
a first processor (i.e. “processor 11” in Fig. 19; [0237]) that controls an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH; and
a transmitter (i.e. “transmitter/receiver 13” in Fig. 19; [0236]) that transmits the PUSCH and the DMRS,
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals shorter than a subframe (sTTIs), the first processor controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs; and
the base station (i.e. “receiving device 20” in Fig. 19; [0236]) comprises:
a second processor (i.e. “processor 21” in Fig. 19; [0237]) that, when each of the plurality of the PUSCHs is respectively allocated to the plurality of contiguous sTTIs, determines that the DMRS allocation to the sTTI is controlled, by the terminal, depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs; and
a receiver (i.e. “transmitter/receiver 23” in Fig. 19; [0236]) that receives the PUSCH and the DMRS.
The scope and subject matter of system claim 12 is similar to the scope and subject matter as claimed in apparatus claims 7 and 11. Therefore system claim 12 corresponds to apparatus claims 7 and 11 and is rejected for the same reasons of obviousness as used in claims 7 and 11 rejections above.

Regarding claim 13 (New)
Lee, as modified by CATT, previously discloses the terminal according to claim 8, 
Lee further discloses wherein a same number of Physical Resource Blocks (PRBs) (i.e. “shared DM-RS” [0112] and furthermore “when two TTIs transmit DM-RSs in the same symbol, in order to secure orthogonality between two DM-RSs using a different cyclic shift, a resource allocation size for PUSCH to be transmitted to two TTIs should be the same.” [0113]), and a same transmission power of the PUSCHs are allocated to the plurality of sTTIs, respectively (“When a plurality of TTIs transmit DM-RSs in the same symbol, it may be able to define a rule that a plurality of the TTIs follow a specific transmit power value configured/indicated via higher layer signaling.  Or, it may be able to define a rule that a plurality of the TTIs follow a transmit power value determined by a specific parameter which is configured/indicated via higher layer signaling.” [0168-0169]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/JAE Y LEE/Primary Examiner, Art Unit 2466